USDC IN/ND case 1:20-cv-00302-WCL-SLC document 19 filed 01/12/21 page 1 of 4


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

AMERICAN FAMILY MUTUAL                                      )
INSURANCE COMPANY, S.I.,                                   )
                                                           )
         Plaintiff,                                        )
                                                           )
         v.                                                )              No. 1:20-cv-00302-WCL-SLC
                                                           )
WHIRLPOOL CORPORATION,                                     )
                                                           )
         Defendant.                                        )

                                           OPINION AND ORDER

         Before the Court is a proposed stipulated protective order and agreement filed by

Defendant, which the Court deems to be a motion seeking approval of the proposed stipulated

protective order pursuant to Federal Rule of Civil Procedure 26(c). (ECF 18). Because the

proposed order is deficient in several ways, the motion will be denied without prejudice.

         Rule 26(c) allows the Court to enter a protective order for good cause shown.1 See

Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 946 (7th Cir. 1999).

A protective order, however, must only extend to “properly demarcated categor[ies] of

legitimately confidential information.” Id.; see MRS Invs. v. Meridian Sports, Inc., No. IP 99-

1954-C-F/M, 2002 WL 193140, at *1 (S.D. Ind. Feb. 6, 2002) (rejecting proposed protective

order because categories of protected information were overly broad and vague); Cook, Inc. v.



         1
            “[T]he same scrutiny is not required for protective orders made only for discovery as for those that permit
sealed filings.” Containment Techs. Grp., Inc. v. Am. Soc’y of Health Sys. Pharmacists, No. 1:07-cv-997-DFH-
TAB, 2008 WL 4545310, at *3 (S.D. Ind. Oct. 10, 2008); see also Baxter Int’l, Inc. v. Abbot Labs., 297 F.3d 544,
545 (7th Cir. 2002) (“Secrecy is fine at the discovery stage, before the material enters the judicial record. But those
documents, usually a small subset of all discovery, that influence or underpin the judicial decision are open to public
inspection unless they meet the definition of trade secrets or other categories of bona fide long-term confidentiality.”
(citations omitted)). Because the proposed order contemplates sealed filings (ECF 18 § D.4), it requires a higher
level of scrutiny.
USDC IN/ND case 1:20-cv-00302-WCL-SLC document 19 filed 01/12/21 page 2 of 4


Boston Sci. Corp., 206 F.R.D. 244, 248-49 (S.D. Ind. 2001) (same).

       Here, the proposed order fails to set forth narrow, demarcated categories of legitimately

confidential information. Instead it defines “Confidential Information” with vague categories

such as “confidential business and commercial information, contracts, and other highly

confidential proprietary information . . . .” (ECF 18 § C). Generic terms such as “confidential,”

“proprietary,” and the like are far afield from a narrowly demarcated category. See Filter

Specialists, Inc. v. Hendi, No. 3:08-cv-365, 2008 WL 4367594, at *2 (N.D. Ind. Sept. 17, 2008)

(rejecting the parties’ proposed categories of “proprietary, confidential, or of a commercially

sensitive nature,” explaining that “[f]or the proposed document to comport with circuit precedent

and the Federal Rules, the parties need to limit this language of the order to a more ascertainable

standard to prevent a blanket protective order”). Compounding the problem, the proposed

categories of Confidential Information are prefaced by the word “includes,” which infers that

other categories not listed could be protected. (ECF 18 § C).

        Furthermore, “[i]f the parties seek non-trade secret protection for any . . . information,

they must present reasons for protection and criteria for designation other than simply that the

information is not otherwise publicly available.” Cook, Inc., 206 F.R.D. at 249. “They must

describe a category or categories of information and show that substantial privacy interests

outweigh the presumption of public access to discovery material.” Id. For material to be

protected, it “must give the holder an economic advantage and threaten a competitive

injury—business information whose release harms the holder only because the information is

embarrassing or reveals weaknesses does not qualify for trade secret protection.” Id. at 248.

Accordingly, “merely asserting that a disclosure of the information ‘could’ harm a litigant’s


                                                 2
USDC IN/ND case 1:20-cv-00302-WCL-SLC document 19 filed 01/12/21 page 3 of 4


competitive position is insufficient; the motion must explain how.” Shepard v. Humke, IP 01-

1103-C-H/K, 2003 WL 1702256, at *1 (S.D. Ind. Mar. 28, 2003) (citing Baxter Int’l, Inc., 297

F.3d at 547).

       Also, the proposed order should include a method for redaction, so that documents

merely containing some Confidential Information are not filed entirely under seal. See

Cincinnati Ins. Co., 178 F.3d at 945 (stating that an order sealing documents containing

confidential information is overly broad because a document containing confidential information

may also contain material that is not confidential, in which case a party’s interest in maintaining

the confidential information would be adequately protected by redacting only portions of the

document). Here, the proposed order contemplates maintaining entire documents under seal

simply if they “have designated, referenced, or attached, in whole or in part, the Confidential

Information . . . .” (ECF 18 § D.4).

       Also, Section E of the proposed order states that the Court will retain jurisdiction over

the parties and the protective order following termination of this litigation. (Id. § E). The Court,

however, is unwilling to enter a protective order that suggests it retain jurisdiction of any kind

after resolution of the case. See E.E.O.C. v. Clarice’s Home Care Serv., Inc., No. 3:07-cv-601

GPM, 2008 WL 345588, at *2 (S.D. Ill. Feb. 7, 2008) (encouraging the parties to make a

contractual agreement among themselves for the return of sensitive documents without court

oversight); see also Large v. Mobile Tool Int’l, Inc., No. 1:02-CV-177, 2010 WL 3120254, at *1

(N.D. Ind. Aug. 6, 2010).

       Finally, the Seventh Circuit Court of Appeals has made it clear that a protective order

must be “explicit that either party and any interested member of the public can challenge the


                                                  3
USDC IN/ND case 1:20-cv-00302-WCL-SLC document 19 filed 01/12/21 page 4 of 4


secreting of particular documents.” Cincinnati Ins. Co., 178 F.3d at 946. The instant proposed

order, however, does not contain this language. “[T]he public at large pays for the courts and

therefore has an interest in what goes on at all stages of a judicial proceeding.” Id. at 945.

       For these reasons, the Court DENIES without prejudice the motion for protective order

(ECF 18). The parties may submit a motion with a revised proposed protective order consistent

with the requirements of Rule 26(c) and Seventh Circuit caselaw.

       SO ORDERED.

       Entered this 12th day of January 2021.

                                                      /s/ Susan Collins
                                                      Susan Collins
                                                      United States Magistrate Judge




                                                  4
